EXHIBIT 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is made and entered into by and between
the United States of America, acting through the Commercial Litigation Branch of
the United States Department of Justice and on behalf of the United States
Department of Education (“United States”), Nelnet, Inc., a Nebraska corporation,
Nelnet Education Loan Funding, Inc., a Nebraska corporation (together “Nelnet”),
and Jon H. Oberg (“Oberg”) (all of which are referred to herein collectively as
“the Parties”).
 
RECITALS
 
A.           An action entitled United States ex rel. Jon H. Oberg v. Nelnet,
Inc. et al., now pending in the United States District Court for the Eastern
District of Virginia, Case No. 1:07- cv-960-JFA, was filed by Oberg as Relator,
pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b)
(the “Civil Action”), on behalf of the United States.
 
B.           Oberg filed under seal a Complaint, and Amended Complaints
thereafter, in the Civil Action (collectively, the “Oberg Complaint”), which was
subsequently unsealed by the court.
 
C.           The United States will intervene in the Civil Action for the
purposes of effecting this Settlement Agreement.
 
D.           The Oberg Complaint alleges False Claims Act violations involving
Nelnet’s application for and receipt of certain special allowance payments from
the Department of Education (“DOEd”).  That alleged conduct is referred to below
as the Covered Conduct.
 
E.           On January 19, 2007, Nelnet and DOEd entered into a settlement
agreement that released any claim DOEd might have for the recoupment of any
special allowance payments from Nelnet claimed by Nelnet prior to that date.
 
 
SETTLEMENT AGREEMENT
PAGE 1 OF 13
 

--------------------------------------------------------------------------------

 
 
F.           This Agreement is made in compromise of disputed claims.  Neither
this Agreement, its execution, nor the performance of any obligation under it,
including any payment, nor the fact of the settlement, is intended to be, or
shall be understood as an admission of facts or liability, or other expression
reflecting upon the merits of the dispute, by Nelnet.  This Agreement is also
not a concession by the United States or Oberg that their claims are not
well-founded.  Nelnet expressly denies the allegations of the United States and
Oberg as set forth herein and in the Civil Action and denies that it has engaged
in any wrongful conduct in connection with the Covered Conduct.
 
G.           Oberg claims entitlement under 31 U.S.C. § 3730(d) to a share of
the proceeds of this Settlement Agreement and to Oberg’s reasonable expenses,
attorneys’ fees and costs.
 
H.          The Parties now mutually desire to reach a resolution of the Civil
Action.
 
I.            The Parties mutually wish to avoid the expense, delay and
inconvenience of litigation.
 
NOW, THEREFORE, for and in consideration of the mutual covenants, conditions and
promises contained herein, the releases contained herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereto agree as follows:
 
TERMS AND CONDITIONS
 
1.           Each and every term of this Settlement Agreement shall become null
and void unless each of the following conditions is either satisfied by the date
indicated or otherwise waived in writing by Nelnet:
 
 
a.
Approval of this Settlement Agreement by the United States of America on or
before October 18, 2010;



 
 
SETTLEMENT AGREEMENT
PAGE 2 OF 13
 

--------------------------------------------------------------------------------

 
 



 
b.
Entry of an Order of Dismissal by the United States District Court for the
Eastern District of Virginia;
 

 
c.
A stay of all proceedings in the Civil Action, including all motions currently
pending, until the date of entry of an Order of Dismissal by the United States
District Court for the Eastern District of Virginia; and
 

 
d.
Execution of a settlement agreement by each of SLM Corporation, Southwest
Student Services Corporation, Brazos Higher Education Service Corporation,
Brazos Higher Education Authority, Inc., and Student Loan Finance Corporation,
with the United States and Oberg with respect to the Civil  Action by or before
12:00 p.m. Eastern time on October 22, 2010.

 
The date upon which each and every of the foregoing conditions has been
satisfied, or otherwise waived in writing by Nelnet, shall be known as the
“Trigger Date of this Agreement.”
 
2.           Within ten (10) days after the Trigger Date of this Agreement,
Nelnet shall pay to the United States the sum of $47,000,000 (the “Settlement
Amount”), by electronic funds transfer pursuant to written instructions to be
provided by the Office of the United States Attorney for the Eastern District of
Virginia.
 
3.           Conditioned upon the United States receiving the Settlement Amount
from Nelnet and as soon as feasible after receipt, the United States shall pay a
Relator’s share of the proceeds of this Settlement Amount to Oberg pursuant to
31 U.S.C. § 3730(d)(2), with the specific amount to be agreed upon by the United
States and Oberg or determined promptly by the Court.
 
4.           Within ten (10) days after the Trigger Date of this Agreement,
Nelnet shall pay to Oberg’s counsel, Wiley Rein LLP, the sum of $8,000,000 (the
“Fee Amount”) by electronic funds transfer to the Wiley Rein LLP trust account
pursuant to written instructions (including notice of the Fee Amount agreed
upon) to be provided by Wiley Rein LLP in full payment of Relator’s claims for
expenses, and attorney’s fees and costs.  Upon tendering the funds provided for
in this paragraph, Nelnet shall have no further liability to Oberg or his
attorneys for the payment of legal costs or attorney’s fees.
 
 
SETTLEMENT AGREEMENT
PAGE 3 OF 13
 

--------------------------------------------------------------------------------

 
 
5.           Subject to the exceptions in Paragraph 8 (concerning excluded
claims) below, and conditioned upon Nelnet’s full payment of the Settlement
Amount, the United States hereby releases Nelnet from, and promises to refrain
from instituting, maintaining, or causing to be instituted or maintained, any
civil action, claim, adjustment, set-off, or administrative monetary proceeding
against Nelnet, its past, present or future officers, directors, employees,
agents, parents, subsidiaries, affiliates, representatives, successors, or
assigns, either in their corporate or personal capacities (the “Nelnet
Releasees”), which the United States has or may have against the Nelnet
Releasees under the False Claims Act, 31 U.S.C. §§ 3729 et seq., the Contract
Disputes Act, 41 U.S.C. §§ 601 et seq., the Civil Anti-Kickback Act, 41 U.S.C. §
55, the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801 et seq., the Truth
in Negotiations Act, 10 U.S.C. § 2304, 41 U.S.C. § 254b, and under any common
law or equitable theories including fraud, breach of contract, unjust enrichment
or payment by mistake for (a) Covered Conduct; and (b) conduct and claims by any
Nelnet Releasee relating to special allowance payments received by any Nelnet
Releasee prior to the date of this Agreement relating to the transferring or
recycling of loans as described generally in the Civil Action.
 
6.           Subject to the exceptions in Paragraph 8 (concerning excluded
claims) below, and conditioned upon Nelnet’s full payment of the Settlement
Amount, DOEd hereby releases the Nelnet Releasees from, and promises to refrain
from instituting, maintaining, or causing to be instituted or maintained, any
civil action, claim, adjustment, set-off, or administrative proceeding of any
kind against the Nelnet Releasees under the Higher Education Act, 20 U.S.C. §
1087-1(b) et seq., or its implementing regulations, 34 C.F.R. § 682.302 et seq.
arising from the Covered Conduct and any other conduct and claims by any Nelnet
Releasee relating to special allowance payments received by any Nelnet Releasee
prior to the date of this Agreement relating to the transferring or recycling of
loans as described generally in the Civil Action.  In addition, DOEd releases
the Nelnet Releasees from any administrative claim, cause of action or
proceeding arising under or relating to any suspension or debarment action under
48 C.F.R. Subpart 9.4 and 34 C.F.R. Part 85 arising from the Covered Conduct and
any other conduct and claims by any Nelnet Releasee relating to special
allowance payments received by any Nelnet Releasee prior to the date of this
Agreement relating to the transferring or recycling of loans as
described  generally in the Civil Action.
 
 
SETTLEMENT AGREEMENT
PAGE 4 OF 13
 

--------------------------------------------------------------------------------

 
 
7.           Subject to the exceptions in Paragraph 8 (concerning excluded
claims) below, and conditioned upon Nelnet’s full payment of the Settlement
Amount to the United States and the Fee Amount to Oberg’s counsel, Wiley Rein
LLP, Oberg, for himself and for his heirs, successors, attorneys, agents, and
assigns, hereby releases the Nelnet Releasees from, and promises to refrain from
instituting, maintaining, or causing to be instituted or maintained, any civil
action, claim, adjustment, set-off, or other proceeding against the Nelnet
Releasees for any and all claims, known or unknown, contemplated or not
contemplated, under any federal or state cause of action with respect to (1)
Covered Conduct; (2) conduct and claims by any Nelnet Releasee relating to
special allowance payments received by any Nelnet Releasee prior to the date of
this Agreement; (3) any other act or omission by Nelnet or the Nelnet Releasees
that occurred, if at all, prior to the date of this Agreement; and (4) any claim
for costs or attorney’s fees.
 
 
 
 
SETTLEMENT AGREEMENT
PAGE 5 OF 13
 

--------------------------------------------------------------------------------

 
 
8.           Notwithstanding the releases given in Paragraphs 5 through 7 of
this Agreement, or any other term of this Agreement, the following claims of the
United States are specifically reserved and are not released:
 
a.           Any liability arising under Title 26, U.S. Code (Internal Revenue
Code);
 
b.           Any criminal liability;
 
c.           Any administrative liability, including the suspension and
debarment rights of any federal agency, other than the debarment rights of the
DOEd under 48 C.F.R. Subpart 9.4 and 34 C.F.R. Part 85, which are released
pursuant to Paragraph 6;
 
d.           Any liability to the United States (or its agencies) for any
conduct other than the Covered Conduct;
 
e.           Any liability based upon obligations created by this Agreement;
 
9.           Oberg and his heirs, successors, attorneys, agents, and assigns
shall not object to this Agreement but agree and confirm that this Agreement is
fair, adequate, and reasonable under all the circumstances, pursuant to 31
U.S.C. § 3730(c)(2)(B).   Conditioned upon Oberg’s  receipt of the payment
described in Paragraph 3, Oberg and his heirs, successors, attorneys, agents,
and assigns fully and finally release, waive, and forever discharge the United
States, its officers, agents, and employees, from any claims arising from the
filing of the Civil Action or under 31 U.S.C. § 3730, and from any claims to a
share of the proceeds of this Agreement and/or the Civil Action.
 
10.           Nelnet waives and shall not assert any defenses Nelnet may have to
any criminal prosecution or administrative action for any offense under Title 26
of the United States Code relating to the Covered Conduct that may be based in
whole or in part on a contention that, under the Double Jeopardy Clause in the
Fifth Amendment of the Constitution, or under the Excessive Fines Clause in the
Eighth Amendment of the Constitution, this Agreement bars a remedy sought in
such criminal prosecution or administrative action.  Nothing in this paragraph
or any other provision of this Agreement constitutes an agreement by the United
States concerning the characterization of the Settlement Amount for purposes of
the Internal Revenue laws, Title 26 of the United States Code.
 
 
SETTLEMENT AGREEMENT
PAGE 6 OF 13
 

--------------------------------------------------------------------------------

 
 
11.           Nelnet fully and finally releases Oberg and the United States, and
its agencies, employees, servants, and agents from any claims (including
attorney’s fees, costs, and expenses of every kind and however denominated) that
Nelnet has asserted, could have asserted, or may assert in the future against
the United States, and its agencies, employees, servants, and agents, related to
the Covered Conduct and the United States’ investigation and prosecution
thereof.
 
12.           a.           Unallowable Costs Defined: All costs (as defined in
the Federal  Acquisition Regulation, 48 C.F.R. § 31.205-47) incurred by or on
behalf of Nelnet, and its present or former officers, directors, employees,
shareholders, and agents in connection with:
 
 
(1)
the matters covered by this Agreement;

 
 
(2)
the United States’ audit(s) and civil investigation(s) of the matters covered by
this Agreement;

 
 
(3)
Nelnet’s investigation, defense, and corrective actions undertaken in response
to the United States’ audit(s) and civil investigation(s) in connection with the
matters covered by this Agreement (including attorney’s fees);

 
 
(4)
the negotiation and performance of this Agreement;

 
 
(5)
the payment Nelnet makes to the United States pursuant to this Agreement and any
payments that Nelnet may make to Oberg, including costs and attorney’s fees, are
unallowable costs for government contracting purposes (hereinafter referred  to
as Unallowable Costs).

 
b.           Future Treatment of Unallowable Costs: Unallowable Costs will be
separately determined and accounted for by Nelnet, and Nelnet shall not charge
such Unallowable Costs directly or indirectly to any contract with the United
States.
 
 
SETTLEMENT AGREEMENT
PAGE 7 OF 13
 

--------------------------------------------------------------------------------

 
 
c.           Treatment of Unallowable Costs Previously Submitted for Payment:
Within 90 days of the Trigger Date of this Agreement, Nelnet shall identify and
repay by adjustment to future claims for payment or otherwise any Unallowable
Costs included in payments previously sought by Nelnet or any of its
subsidiaries or affiliates from the United States.  The United States, including
the Department of Justice and/or the affected agencies, reserves its rights to
audit, examine, or re-examine Nelnet’s books and records and to disagree with
any calculations submitted by Nelnet or any of its subsidiaries or affiliates
regarding any Unallowable Costs included in payments previously sought by
Nelnet, or the effect of any such Unallowable Costs on the amount of such
payments.
 
13.           Nelnet agrees to cooperate fully and truthfully with the United
States’ investigation of individuals and entities not released in this
Agreement.  Upon reasonable notice Nelnet shall encourage, and agrees not to
impair, the cooperation of its directors, officers, and employees, and shall use
its best efforts to make available, and encourage, the cooperation of former
directors, officers, and employees for interviews and testimony, consistent with
the rights and privileges of such individuals.  Nelnet further agrees to furnish
to the United States, upon request, complete and unredacted copies of all
non-privileged documents, reports, memoranda of interviews, and records in its
possession, custody, or control concerning any investigation of the Covered
Conduct that it has undertaken, or that has been performed by another on its
behalf.  This paragraph shall take effect from and after the Trigger Date of
this Agreement.
 
14.           Upon execution of this Agreement, the Parties shall promptly sign
and file in the Civil Action a Joint Stipulation of Dismissal with prejudice of
the Civil Action pursuant to Rule 41(a)(1).
 
15.           Each Party shall bear its own legal and other costs incurred in
connection with the Civil Action, including the preparation and performance of
this Agreement, except as provided for in Paragraph 4 of this Agreement or the
Supplemental Settlement Agreement and Release executed contemporaneously with
this Agreement.
 
 
SETTLEMENT AGREEMENT
PAGE 8 OF 13
 

--------------------------------------------------------------------------------

 
 
16.           Each Party and signatory to this Agreement represents that it
freely and voluntarily enters in to this Agreement without any degree of duress
or compulsion.
 
17.           This Agreement is governed by the laws of the United States.  The
exclusive jurisdiction and venue for any dispute relating to this Agreement is
the United States District Court for the Eastern District of Virginia.  For
purposes of construing this Agreement, this Agreement shall be deemed to have
been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any Party for that reason in any subsequent dispute.
 
18.           This Agreement constitutes the complete agreement between Nelnet
and the United States.  This Agreement, together with the Supplemental
Settlement Agreement and Release executed contemporaneously herewith, constitute
the complete agreement between Nelnet and Oberg.  This Agreement may not be
amended except by written consent of the Parties.
 
19.           This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
 
20.           This Agreement is binding on Nelnet’s successors, transferees,
heirs, and assigns.
 
21.           This Agreement is binding on Oberg’ s successors, transferees,
heirs, and assigns.
 
22.           All parties consent to the United States’ disclosure of this
Agreement, and information about this Agreement, to the public.
 
23.           Bert W. Rein of the Wiley Rein law firm warrants that he is fully
authorized to execute this agreement on behalf of Oberg, his client.
 
 
SETTLEMENT AGREEMENT
PAGE 9 OF 13
 

--------------------------------------------------------------------------------

 
 
24.           This Agreement is effective on the date of signature of the last
signatory to the Agreement (the “Effective Date” of this Agreement).  Facsimiles
of signatures shall constitute acceptable, binding signatures for purposes of
this Agreement.
 
 
 
 
 
SETTLEMENT AGREEMENT
PAGE 10 OF 13
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Settlement Agreement has been executed by the Parties.
 
THE UNITED STATES OF AMERICA
 
By           /s/ JAY D.
MAJORS                                                                
JAY D. MAJORS
Commercial Litigation Branch
United States Department of Justice
 
Date        10/22/10
NEIL H. MACBRIDE
 
By           /s/ GERARD
MENE                                                                
GERARD MENE
Assistant U.S. Attorney
U.S. Attorney’s Office for the
Eastern District of Virginia
 
 
THE UNITED STATES DEPARTMENT OF EDUCATION
 
By           /s/ JAMES
RUNCIE                                                                
JAMES RUNCIE
Deputy Chief Operating Officer
Federal Student Aid
U.S. Department of Education
 
Date        10-21-2010                                                      
 

SETTLEMENT AGREEMENT
PAGE 11 OF 13
 
 

--------------------------------------------------------------------------------

 



JON H. OBERG
 
By           /s/ JON H.
OBERG                                                      
 
Date        October 21,
2010                                                      
 
BERT W. REIN
 
/s/ BERT W. REIN                                                      
 
Date        10/21/10                                                      
 
 
SETTLEMENT AGREEMENT
PAGE 12 OF 13
 

--------------------------------------------------------------------------------

 


NELNET, INC.
 
By           /s/ WILLIAM J.
MUNN                                                      
 
Date        10-21-2010                                                                
 
NELNET EDUCATION LOAN FUNDING, INC.
 
By           /s/ WILLIAM J.
MUNN                                                      
 
Date        10-21-2010                                                                
 
 
SETTLEMENT AGREEMENT
PAGE 13 OF 13